FIRST DIVISION
                               BARNES, P. J.,
                           MERCIER and BROWN, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                      March 9, 2020




In the Court of Appeals of Georgia
 A19A2432. ESTATE OF STEVEN FANNING et al. v. ESTATE OF
     KAREN FANNING.

      MERCIER, Judge.

      The Estate of Karen E. Fanning (“Karen’s estate”) filed an action against

Cynthia Fanning and the Estate of Steven E. Fanning, Sr. (collectively “Steven’s

estate”), seeking a declaratory judgment regarding a right of first refusal agreement.1

Karen’s estate moved for summary judgment, contending that the right of first refusal

agreement was unenforceable or, if it was enforceable, Karen’s estate satisfied the

agreement’s notice requirement and Steven’s estate forfeited its right under the

agreement. Steven’s estate responded that, inter alia, Karen’s estate failed to provide

the notice required by the agreement. Concluding that the right of first refusal was

      1
        The complaint also sought a partition of jointly-owned real property, but that
claim is not at issue in this appeal.
enforceable but that no genuine issues of material fact remained regarding the parties’

compliance or non-compliance with its terms, the trial court granted summary

judgment to Karen’s estate on its claim for declaratory relief. Steven’s estate appeals.

Because Karen’s estate failed to meet its burden on summary judgment, we reverse

the grant of summary judgment.

       On appeal we review the trial court’s grant of summary judgment de
      novo to determine whether the evidence, viewed in the light most
      favorable to the nonmoving party, demonstrates a genuine issue of
      material fact. Summary judgment is proper only when no issue of
      material fact exists and the moving party is entitled to judgment as a
      matter of law. When reviewing the grant or denial of a motion for
      summary judgment, this court conducts a de novo review of the law and
      the evidence.




Tuggle v. Burpee, 314 Ga. App. 833, 833-834 (726 SE2d 114) (2012) (citations

omitted).

      In its complaint, Karen’s estate includes the following allegations. In 2010, the

mother of siblings Karen and Steven Fanning transferred to each of them certain

adjacent parcels of real estate. The same year, in connection with the transfers, Karen

and Steven Fanning (who was married to Cynthia Fanning) entered into an

                                           2
“Agreement for Right of First Refusal.”2 Paragraph 1 (a) of the right of first refusal

agreement gives either party an option to purchase the other party’s land in the event

the owner wants to sell his or her land.3 The right of first refusal agreement contains

a provision that requires the selling party to give the non-selling party notice


      2
       It appears that the mother died in 2014, and that Karen Fanning and Steven
Fanning died in subsequent years.
      3
          The right of first refusal provides in paragraph1, in relevant part:

      (a) In the event any Party hereto, who owns a Parcel or Parcels of land
      comprising a portion of said Property, intends to make a bona fide sale
      of conveyance of any Parcel or Parcels . . . then such Party (hereafter
      ‘Selling Party’) must give notice to all of the other Parties hereto of his
      or her intention to make such a sale or conveyance, together with the
      name and address of the person to whom said conveyance is to be made;
      the terms of the proposed transaction, and such other information, as the
      other Parties hereto may reasonably require. . . .Within thirty (30) days
      after receipt of such notice, the other Parties hereto may provide the
      Selling Party with a written offer to purchase such Parcel or Parcels, but
      only upon terms as favorable to the Selling Party, as the terms stated in
      the original offer made by the offeror to the Selling Party[.] . . .


      (c) Failure by the other Parties to act within said thirty (30) day period
      stipulated in No. 1 (a) above shall be deemed a waiver and forfeiture of
      any and all of the Parties’ rights to purchase any said Parcel or Parcels
      from the Selling Party, all in accordance herewith and pursuant thereto.”

                                            3
regarding a prospective sale, and gives the non-selling party 30 days in which to

make an offer to purchase the property upon terms as favorable to the selling party

as the terms stated in the original offer. The agreement provides that the selling party

must give the notice and must include the name and address of the person to whom

the conveyance is to be made and the terms of the proposed transaction. If the non-

selling party has not acted as provided in paragraph 1 (a) of the agreement within the

30-day period, the selling party has waived and forfeited his or her right to purchase

the property.

      Karen’s estate alleged in its complaint that disputes arose between Karen

Fanning and Steven Fanning regarding their mother, and that the right of first refusal

purports to affect title to the property but that the right is unenforceable because the

terms are vague and contradictory. Karen’s estate attached to its complaint a

verification signed by the estate’s executor, wherein he attested that he has personal

knowledge of the facts set out in the complaint. In its verified answer and defenses,

Steven’s estate stated that, inter alia, Karen’s estate failed to satisfy necessary

conditions precedent and failed to comply with the right of first refusal terms.

      In its brief in support of the summary judgment motion, Karen’s estate stated

that it marketed and listed for sale certain parcels of the subject property, that a

                                           4
prospective purchaser executed a contract to buy the property from Karen’s estate,

that notice was sent according to the provisions of the right of first refusal agreement

and that the time for the non-seller’s response had lapsed.

      To support its motion for summary judgment in connection with its claim that

it satisfied the right of first refusal requirements, Karen’s estate pointed to and

attached the following: (1) a copy of a notice counsel for Karen’s estate dated March

22, 2017 (sic) and purportedly sent to counsel for Steven’s estate referencing an offer

from a third party purchaser and return receipts ; a copy of an e-mail from an attorney

for Steven’s estate acknowledging receipt of the notice and requesting a copy of the

sales contract, which contract was e-mailed to that attorney on March 27, 2018; a

copy of two notices sent to Steven’s estate at two different addresses (one of which

was returned as undeliverable); and an advertisement published in a local newspaper.

      In response to the motion for summary judgment, Steven’s estate argued that

Karen’s estate was not entitled to judgment as a matter of law because, among other

things, it failed to produce any evidence to support its claim that it provided the

notice required by the agreement. Steven’s estate asserted that the exhibits relied

upon by Karen’s estate were unauthenticated and that the purported notice did not

include the information specifically required by the agreement (e.g., the buyer’s

                                           5
name, address and terms of proposed transaction). We agree that Karen’s estate was

not entitled to summary judgment.

      The burden is on the movant for summary judgment to establish the
      contentions relied on to authorize such judgment by proper affidavits or
      other permitted evidence where the contentions are controverted by the
      pleadings of the adverse party, and it is only when the motion is thus
      supported that the adverse party has the duty to produce evidence to
      show that there is an issue of fact.


Massey v. National Homeowners Sales Service Corp., 225 Ga. 93, 99 (6) (165 SE2d

854) (1969); see Ellis v. Curtis-Toledo, 204 Ga. App. 704, 705 (2) (420 SE2d 756)

(1992); Ramseur v. American Mgt. Assoc., 155 Ga. App. 340, 342 (2) (270 SE2d 880)

(1980) (“On motion for summary judgment, the burden of proof is squarely on the

moving party and does not shift to the respondent unless the movant, by affidavits or

other evidence, shows a prima facie right to such judgment.”) (citations omitted).

“The trial court may consider any material which would be admissible or usable at

trial.” Benton Bros. Ford Co. v. Cotton States Mut. Ins. Co., 157 Ga. App. 448, 449

(1) (278 SE2d 40) (1981).

      The exhibits relied upon by Karen’s estate were unauthenticated documents,

not accompanied by sworn affidavits or other admissible evidence. As such, they


                                             6
were insufficient to support the summary judgment motion. See OCGA § 9-11-56 (e)

(requiring admissible evidence in support of summary judgment motion); see

generally Powers v. Hudson & Keyse, 289 Ga. App. 251, 252 (1) (656 SE2d 578)

(2008). The fact that the complaint was verified was not sufficient, because the

complaint did not even state (much less set forth specific facts showing) that Karen’s

estate complied with the agreement’s notice requirements. See OCGA § 9-11-56 (e)

(requiring supporting affidavits to be made on personal knowledge and to set forth

such facts as would be admissible in evidence); Franklin v. Eaves, 337 Ga. App. 292,

295 (2) (787 SE2d 265) (2016) (Where an “original complaint was verified, [court]

may consider factual allegations made therein as though plaintiff had averred those

facts in an affidavit, recognizing that a verified complaint, like an affidavit, is not

sufficient to avoid summary judgment to the extent that it is merely conclusory.”).

      In this case, it was unnecessary for Steven’s estate to present rebuttal evidence

or respond to the summary judgment motion because the evidence Karen’s estate

presented did not establish a prima facie case entitling it to summary judgment. See

Massey, supra; see Ellis, supra. Accordingly, the trial court erred by granting

summary judgment to Karen’s estate.

      Judgment reversed. Barnes, P. J., and Brown, J., concur.

                                          7
8